—In an action, inter alia, to recover damages for breach of contract, the defendant Roger Senhouse appeals from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated March 29, 1999, which denied his motion to vacate a judgment of the same court, entered April 28, 1995, upon his failure to appear or answer.
Ordered that the order is affirmed, with costs.
The appellant did not establish both a reasonable excuse for his default and the existence of a meritorious defense. Accordingly, the Supreme Court providently exercised its discretion in denying his motion to vacate his default (see, Matter of Aetna Life & Cas. Co. v Walker, 255 AD2d 381; Roussodimou v Zafiriadis, 238 AD2d 568; Orlando v Corning Inc., 213 AD2d 464; Putney v Pearlman, 203 AD2d 333). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.